Citation Nr: 1009134	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  94-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to June 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case arises out a May 1993 RO decision that denied 
service connection for an acquired psychiatric disorder.  The 
Veteran filed a timely appeal of that decision.  The matter 
reached the Board in May 1996, at which time it remanded the 
case in order to assist the Veteran by seeking to obtain 
outstanding service hospitalization records, VA outpatient 
treatment records, and to afford the Veteran an opportunity 
to undergo a VA examination.  

The case was returned to the Board in August 1999.  The Board 
denied the claim and the Veteran subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand 
submitted by the parties in November 2000, the Court issued 
an Order vacating the Board's decision and remanding the 
matter for additional evidentiary development.  

Upon receipt of the case in August 2001, the Board remanded 
the matter to the RO for further development consistent with 
the Court's directives.  In September 2003, the Board again 
remanded the matter, finding that the RO had failed to comply 
with the directives contained in the August 2001 Remand.  
This case was returned to the Board in December 2009.

For the reasons set forth below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

In August 2009, the Veteran's representative requested that 
the Board either grant the claim on appeal or remand the 
matter for an additional medical opinion as to the etiology 
of the Veteran's psychiatric disability.  After review of the 
claims file, the Board finds the evidence insufficient upon 
which to adjudicate the Veteran's claim and a remand is 
warranted.  

The Veteran underwent a VA examination in 1998.  The 
examination report noted the Veteran's history of treatment 
for a psychiatric disorder.  The opinion rendered, however, 
that bipolar disorder "started 3 years after he was 
discharged from service" appears to be based solely on the 
clinical evidence of record and does not reflect any 
consideration of the Veteran's lay testimony.  In particular, 
the report notes the Veteran's contention that he was 
harassed during service, but it does not address the 
Veteran's testimony that he attempted to commit suicide 
during service.  In this respect, a service treatment records 
dated October 1, 1975, note that the Veteran was brought in 
for treatment after he jumped off the USS HANCOCK.  The 
record noted that the Veteran "seems depressed."  The 
medical opinion does not address the alleged suicide attempt 
during service, the Veteran's contention that he used alcohol 
during service to mask symptoms of depression, or that 
symptoms of depressions manifested during service had 
continued interrupted since such time.  As such, the Board 
concludes that further examination and opinion is warranted.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
alternative forms of evidence to support 
his claim for service connection for an 
acquired psychiatric disorder.  

Some examples of alternative forms of 
evidence include, but are not limited to, 
records from law enforcement authorities, 
mental health counseling centers, 
hospitals, or physicians; statements from 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes in 
service is one type of relevant evidence 
that may be found in these sources.  
Examples of behavior changes that may 
constitute credible evidence, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  

Based on his response, the RO must 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Thereafter, the Veteran must be 
afforded the appropriate VA examination 
to determine the etiology of any 
psychiatric disorder found.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination and the examination report 
must reflect that such a review was made.  
Following a review of the claims file, a 
psychiatric examination, and after 
consideration of the lay statements 
regarding symptoms in service and after 
service, and the medical evidence of 
record, the examiner must provide an 
opinion as to whether any psychiatric 
disorder found is the result of service 
or any incident therein.  The opinion 
provided must be supported by a complete 
rationale.  If the examiner is unable to 
provide the requested opinions without 
resorting to speculation, the report must 
so state.  The report prepared must be 
typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO must readjudicate the 
claim of service connection for an 
acquired psychiatric disorder.  If the 
benefit sought on appeal remains denied, 
the RO must furnish to the Veteran and 
his representative a supplemental 
statement of the case and afford them an 
opportunity to respond.  Thereafter, the 
appeal must be returned to the Board for 
appellate review.   

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

